Exhibit GS Financial Corp. 2008 Annual Report To our Shareholders:A Message from the President and CEO The Broader Economic Crisis Affected our Performance in 2008 As you know, national economic conditions, which deteriorated significantly in the second half of 2007, continued their free fall in 2008 with GDP contraction, rising unemployment and declining home prices.While our local market has, to date, been spared a significant downturn in economic conditions for the most part, we were not completely immune to the recessionary forces adversely affecting markets throughout much of the nation during 2008. The falling prices of real estate and real estate related assets have greatly impeded the securitization markets resulting in non-functioning markets and illiquidity of some investment securities. In accordance with mark-to-market accounting, we took a $1.3 million non-cash impairment charge in 2008 with respect to two mutual fund investments that were purchased more than five years ago. The nationwide deterioration in the mortgage and housing market had an adverse impact on the holdings of these two funds, the AMF Ultra Short Mortgage Fund and the AMF Intermediate Mortgage Fund, which are backed by private-label mortgage backed securities.The two funds were downgraded by ratings agencies during 2008. Since the beginning of 2006, we have aggressively reduced our exposure to these investments as evidenced by a $45.9million, or 93.1%, reduction of our investment in these funds, from $49.3 million at year end December 31, 2005 to $3.4 million as of December 31, 2008.We are continuing our liquidation of these securities in 2009.Unfortunately, the mutual fund write-downs overshadowed the improvements we have made in our core banking operations. 2008 Highlights and Growth in Core Banking Operations In 2008, we focused our strategic initiatives on our company's core business – residential mortgage lending, business lending and continued development of better deposit products and services – to help accelerate our growth in these areas of strength by offering our customers improved and highly competitive products and convenient services designed with their financial needs in mind. The development of our franchise has laid the foundation for solid long-term earnings improvement.We have effectively maintained a high level of personalized customer service and have grown our business loan relationships with targeted client segments.In our efforts to increase our interest income as well as fee service income, we have continued to maintain our focus on building our customer base by providing excellent customer service and increasing the products and services we offer. Our strategic initiatives included: ■ Grow residential mortgage banking loan production by continuing to expand our mortgage loan product offerings in order to generate more interest income, fees and secondary market income. ■ Grow business banking loans, interest, fees and low cost business demand deposits by focusing on our relationship approach to banking which emphasizes consultative, needs-based selling with an emphasis on our portfolio's safety, soundness and profitability. ■ Grow consumer loans, convenience services, fees, and lower cost retail deposits. Home equity (HELOC) and share loans are our primary consumer loan products. ■ Utilize information technology to improve the productivity and efficiency of our mortgage, commercial, consumer banking and back office functions. 2008 Annual Report Page 1 ■ Attract and retain quality personnel with the requisite expertise to support a full-service community banking business model. ■ Prudently expand our branch network. The results of these initiatives are as follows: ■ Total assets increased by $35.4 million, or 19.0%, from $186.5 million at December 31, 2007 to $221.9 million at December 31, 2008. ■ Net loans increased by $40.0 million, or 33.8%, in 2008 with the majority of the growth in real estate secured loans, both residential and non-residential. ■ Deposits increased by $10.6 million, or 8.2%, in 2008 with a significant portion ($2.3 million) in non-interest-bearing accounts. ■ Interest and dividend income increased by $1.2 million or 10.5% in 2008. ■ Net interest income increased by $974,000 or 17.1% in 2008. ■ Secondary marketing income increased $88,000 or 46.6% in 2008. Capital Strength We are poised for steady growth because of our strong capital position, the success of our new west bank branch, competitor disruptions, the addition of more mortgage originators and an improved range of products and services we offer to our customers and prospects. Additionally, because of our strong capital position, we declined to participate in the FDIC's Troubled Asset Relief Program (recently referred to as the "bank bailout" program). Our core and total risk based capital ratios were 11.6% and 19.3%, respectively, at December 31, 2008. and we were considered a “well-capitalized” bank at such date. Strategy for 2009 It is important for all shareholders to know that we continue to be a strong and well capitalized financial institution. Because of this capital strength we expect to build our business for the long term in a safe and sound manner while continually taking advantage of lending and depository opportunities in our market. We also plan to increase the growth of our core customer deposits to optimize the profitability of our balance sheet growth. We realize that this year will be even more challenging than 2008. We believe that our business strategy is sound and, as a well capitalized community bank, we can play a positive role in the lives of our individual and small business customers within our local community. Community banks like Guaranty Savings have been recognized as the bright spot in the current banking and economic turmoil. Our strategic plan and initiatives are yielding good results as we navigate through unprecedented economic events. We believe that 2009 will afford us the flexibility to seize opportunities, grow our client base and further ourprospects for long term shareholder value. I pledge to you that Guaranty Financial Corp. will prevail and emerge stronger with the continued trust and confidence of our shareholders, customers and our community. Thank you for your continued support and investment in our company. Stephen Wessel President and Chief Executive Officer 2008 Annual Report Page 2 Index to Annual Report Business Description 4 Shareholder Information 4 Selected Consolidated Financial Data 5 Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Management’s Report on Internal Control Over Financial Reporting 26 Report of Independent Registered Public Accounting Firm 27 Consolidated Balance Sheets 28 Consolidated Statements of (Loss) Income 30 Consolidated Statements of Comprehensive (Loss) Income 31 Consolidated Statements of Changes in Stockholders’ Equity 32 Consolidated Statements of Cash Flows 33 Notes to the Consolidated Financial Statements 35 Board of Directors 66 Executive Officers Who Are Not Directors 66 Banking Locations 67 2008 Annual Report Page 3 Business Description GS Financial Corp. (“GS Financial” or the “Company”) provides community banking services through its wholly-owned subsidiary, Guaranty Savings Bank, a Federally chartered savings bank, at its five banking locations and a loan production office in the metropolitan New Orleans area. The Company, a thrift holding company organized and incorporated under the laws of the State of Louisiana, is subject to the supervision and regulation of the Office of Thrift Supervision as well as other federal agencies governing the banking industry and public companies. Shareholder Information TRANSFER AGENT, REGISTRAR, AND DIVIDEND PAYING AGENT FOR COMMON STOCK Registered shareholder inquiries related to stock transfers, address changes, lost stock certificates, dividend payments or account consolidations should be directed to: Registrar and Transfer Company 10
